PER CURIAM.
John Rainey appeals the denial of his motion and amended motion for post conviction relief pursuant to Rule 3.850. The trial court conducted an evidentiary hearing with respect to the original motion and found that Mr. Rainey was not entitled to relief. We find no error, particularly in view of the trial court’s findings of fact. See Swafford v. State, 828 So.2d 966 (Fla.2002), cert. denied, 538 U.S. 982, 123 S.Ct. 1795, 155 L.Ed.2d 674 (2003). While the trial court erroneously concluded that the additional issues raised in the amended motion were untimely, we find no cause for reversal. See Nelson v. State, 816 So.2d 694 (Fla. 5th DCA 2002). Each of the additional claims is either facially insufficient or refuted by the record before us.
AFFIRMED.
PLEUS, ORFINGER, and MONACO, JJ., concur.